Exhibit 10.24

 

QUICKLOGIC CORPORATION

 

2009 STOCK PLAN

 

1.             Purposes of the Plan.  The purposes of this 2009 Stock Plan are:

 

·      to attract and retain the best available personnel for positions of
substantial responsibility;

 

·      to provide additional incentive to Employees, Directors and Consultants;
and

 

·      to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Appreciation Rights, Restricted Stock and Restricted Stock Units may also be
granted under the Plan.

 

2.             Definitions.  As used herein, the following definitions shall
apply:

 

(a)           “Administrator” means the Board or any Committee as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U. S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

 

(c)           “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock or Restricted Stock
Units.

 

(d)           “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the Plan
and the Notice of Grant.

 

(e)           “Board” means the Board of Directors of the Company.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.

 

(g)           “Committee” means a committee of Directors or other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
of the Plan.

 

(h)           “Common Stock” means the common stock of the Company.

 

(i)            “Company” means QuickLogic Corporation, a Delaware corporation.

 

(j)            “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

 

(k)           “Director” means a member of the Board.

 

(l)            “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(m)          “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed three
(3) months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If

 

1

--------------------------------------------------------------------------------


 

reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months following the first (1st) day of such
leave, any Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(o)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq Global
Market, the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system for the
last market trading day on or before the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day on or before the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.

 

(p)           “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

 

(q)           “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

 

(r)            “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award. The Notice of Grant is part
of the Award Agreement.

 

(s)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(t)            “Option” means a stock option granted pursuant to the Plan.

 

(u)           “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.

 

(v)           “Option Exchange Program” means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.

 

(w)          “Optioned Stock” means the Common Stock subject to an Award.

 

(x)            “Optionee” means the holder of an outstanding Option granted
under the Plan.

 

(y)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(z)            “Participant” means the holder of an outstanding Award granted
under the Plan.

 

2

--------------------------------------------------------------------------------


 

(aa)         “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award. As determined by the Administrator, the
performance measures for any performance period will be any one or more of the
following objective performance criteria, applied to either the Company as a
whole or, except with respect to shareholder return metrics, to a region,
business unit, affiliate or business segment, and measured either on an absolute
basis or relative to a pre-established target, to a previous period’s results or
to a designated comparison group, and, with respect to financial metrics, which
may be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) revenue (on an absolute basis or adjusted for currency
effects), (iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(viii) stock price, (ix) return on equity, (x) total shareholder return,
(xi) growth in shareholder value relative to the moving average of the S&P 500
Index or another index, (xii) return on capital, (xiii) return on assets or net
assets, (xiv) return on investment, (xv) economic value added, (xvi) operating
profit or net operating profit, (xvii) operating margin, (xix) market share,
(xx) contract awards or backlog, (xxi) overhead or other expense reduction,
(xxii) credit rating, (xxvi) objective customer indicators, (xxvii) new product
invention or innovation, (xxviii) attainment of research and development
milestones, (xxix) improvements in productivity, (xxx) attainment of objective
operating goals, and (xxxi) objective employee metrics.

 

(bb)         “Plan” means this QuickLogic Corporation 2009 Stock Plan.

 

(cc)         “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under 12 of the Plan, or issued pursuant to the early exercise
of an Option.

 

(dd)         “Restricted Stock Purchase Agreement” means a written or electronic
agreement between the Company and the Participant evidencing the terms and
restrictions applying to Shares purchased under a Restricted Stock award. The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the Notice of Grant.

 

(ee)         “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 13. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(ff)           “Restricted Stock Unit Agreement” means a written or electronic
agreement between the Company and the Participant evidencing the terms and
restrictions applying to an individual grant of Restricted Stock Units. The
Restricted Stock Unit Agreement is subject to the terms and conditions of the
Plan and the Notice of Grant.

 

(gg)         “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 

(hh)         “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(ii)           “Service Provider” means an Employee, Director or Consultant.

 

(jj)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 15 of the Plan.

 

(kk)         “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with a related Option, that pursuant to Section 11 is
designated as a SAR.

 

3

--------------------------------------------------------------------------------


 

(ll)           “Stock Appreciation Right Agreement” means a written or
electronic agreement between the Company and the Participant evidencing the
terms and restrictions applying to Shares purchased under a SAR. The Stock
Appreciation Right Agreement is subject to the terms and conditions of the Plan
and the Notice of Grant.

 

(mm)       “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.             Stock Subject to the Plan.

 

(a)           Subject to the provisions of Section 15 of the Plan, the maximum
aggregate number of Shares which may be awarded and sold under the Plan is
2,500,000 Shares plus any Shares subject to any outstanding options or similar
awards granted under the Company’s 1999 Stock Plan (the “1999 Plan”) that
subsequently expire or otherwise terminate without having been exercised in full
and Shares issued pursuant to awards granted under the 1999 Plan that are
forfeited to or repurchased by the Company, up to a maximum of an additional
7,500,000 Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock.

 

(b)           Lapsed Awards.  If an Award expires or becomes unexercisable
without having been exercised in full, or with respect to Restricted Stock or
Restricted Stock Units, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased or unissued Shares (or for Awards other than
Options or SARs, the forfeited or repurchased Shares) which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated). Upon exercise of a SAR settled in Shares, the gross number of
Shares covered by the portion of the Award so exercised will cease to be
available under the Plan. Shares that have actually been issued under the Plan
shall not be returned to the Plan and shall not become available for future
distribution under the Plan; provided, however, that if unvested Shares issued
pursuant to Awards of Restricted Stock or Restricted Stock Units are repurchased
by the Company at their original purchase price or are forfeited to the Company
due to the failure to vest, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will not become available
for future grant or sale under the Plan. To the extent an Award under the Plan
is paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in
Section 15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in the
immediately preceding paragraph above, plus, to the extent allowable under Code
Section 422 and the Treasury Regulations promulgated thereunder, any Shares that
become available for issuance under the Plan pursuant to this paragraph.

 

4.             Administration of the Plan.

 

(a)           Procedure.

 

(i)            Multiple Administrative Bodies.  The Plan may be administered by
different Committees with respect to different groups of Service Providers.

 

(ii)           Section 162(m).  To the extent that the Administrator determines
it to be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

4

--------------------------------------------------------------------------------


 

(iii)          Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)          Other Administration.  Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.

 

(v)           Delegation of Authority for Day-to-Day Administration.  Except to
the extent prohibited by Applicable Laws, the Administrator may delegate to one
or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

 

(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:

 

(i)            to determine the Fair Market Value;

 

(ii)           to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)          to determine the number of shares of Common Stock to be covered
by each Award granted hereunder;

 

(iv)          to approve forms of agreement for use under the Plan;

 

(v)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award relating thereto granted hereunder. Such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options or SARs may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture or repurchase
restrictions, and any restriction or limitation regarding any Award or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

 

(vi)          to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(vii)         to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws or
satisfying applicable foreign laws;

 

(viii)        to modify or amend each Award (subject to Section 17(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan;

 

(ix)           to allow Participants to satisfy withholding tax, Fringe Benefits
Tax or National Insurance Contributions tax obligations by electing to have the
Company withhold from the Shares or cash to be issued upon exercise or vesting
of an Award that number of Shares or cash having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by a Participant to have Shares or cash
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

 

(x)            to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator; and

 

5

--------------------------------------------------------------------------------


 

(xi)           to make all other determinations deemed necessary or advisable
for administering the Plan.

 

(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
Participants and any other holders of an Award.

 

5.             Eligibility.  Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock and Restricted Stock Units may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.

 

6.             Limitations.

 

(a)           ISO $100,000 Rule.  Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(b)           No Rights as a Service Provider.  Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the right of the Participant or the right of the
Company or its Parent or Subsidiaries to terminate such relationship at any
time, with or without cause.

 

(c)           Section 162(m) Limitations.

 

(i)           Option and SAR Annual Share Limit.  No Participant shall be
granted, in any fiscal year of the Company (“Fiscal Year”), Options and Stock
Appreciation Rights to purchase more than one million Shares; provided, however,
that such limit shall be two million Shares in connection with the Participant’s
initial service.

 

(ii)           Restricted Stock Annual Limit.  No Participant shall be granted,
in any Fiscal Year, more than five hundred thousand Shares of Restricted Stock;
provided, however, that such limit shall be one million Shares of Restricted
Stock in connection with the Participant’s initial service.

 

(iii)          Restricted Stock Units Annual Limit.  No Participant shall be
granted, in any Fiscal Year, more than five hundred thousand Restricted Stock
Units; provided, however, that such limit shall be one million Restricted Stock
Units in connection with the Participant’s initial service.

 

(iv)          Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock or Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock or Restricted Stock Units to qualify as “performance-based compensation”
under Section 162(m) of the Code. In granting Restricted Stock or Restricted
Stock Units which are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

6

--------------------------------------------------------------------------------


 

(v)           Cancellations.  If an Award is cancelled in the same fiscal year
of the Company in which it was granted (other than in connection with a
transaction described in Section 15), the cancelled Award will be counted
against the limits set forth in subsections (i), (ii) and (iii) above. For this
purpose, if the exercise price of an Award is reduced, the transaction will be
treated as a cancellation of the Award and the grant of a new Award.

 

(vi)          Changes in Capitalization.  The foregoing 162(m) limitations shall
be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 15(a).

 

7.             Term of Plan.  Subject to Section 21 of the Plan, the Plan shall
become effective upon its adoption by the Board. It will continue in effect for
a term of ten (10) years unless sooner terminated under Section 17 of the Plan.

 

8.             Term of Option.  The term of each Option shall be stated in the
Option Agreement. In the case of an Incentive Stock Option, the term shall be
ten (10) years from the date of grant or such shorter term as may be provided in
the Option Agreement. Moreover, in the case of an Incentive Stock Option granted
to an Optionee who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Option Agreement.

 

9.             Option Exercise Price and Consideration.

 

(a)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

 

(i)            In the case of an Incentive Stock Option

 

(A)          granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(B)           granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

(ii)           In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

 

(iii)          Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant pursuant to a merger or other corporate transaction described in,
and in a manner consistent with, Section 424(a) of the Code.

 

(b)           Waiting Period and Exercise Dates.  At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.

 

(c)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at

 

7

--------------------------------------------------------------------------------


 

the time of grant. Such consideration, to the extent permitted by Applicable
Laws, may consist entirely of:

 

(i)            cash;

 

(ii)           check;

 

(iii)          other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;

 

(iv)          consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

 

(v)           any combination of the foregoing methods of payment; or

 

(vi)          such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

10.           Exercise of Option.

 

(a)           Procedure for Exercise; Rights as a Shareholder.   Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement. An Option may not be exercised for a fraction of
a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b)           Termination of Relationship as a Service Provider or Provision of
Notice of Employment Termination. If an Optionee (i) ceases to provide ongoing
service as a Service Provider (for any reason and regardless of any appropriate
court finding such termination unfair or irregular on any basis whatsoever),
other than upon the Optionee’s death or Disability, or (ii) is provided with
notice of termination of employment (for any reason and regardless of any
appropriate court finding the related termination unfair or irregular on any
basis whatsoever) and ceases to provide ongoing service during the notice
period, the Optionee may exercise his or her Option within such period of time
as is specified in the Option Agreement to the extent that the Option is vested
on the earlier of the date of such cessation as a Service Provider or the last
date of ongoing service after receiving a notice of termination of employment or
such later date as required by Applicable Laws (the earlier of these dates or
such later date required by Applicable Laws is referred to herein as the
“Vesting Cessation Date”, as reasonably fixed and determined by the
Administrator), but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement. In the absence of a specified time
in the Option Agreement, the Option shall remain

 

8

--------------------------------------------------------------------------------


 

exercisable for three (3) months following the Vesting Cessation Date. If, on
the Vesting Cessation Date, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan (unless the Administrator determines otherwise). At the sole discretion
of Company, subject to Applicable Laws, Grantee may be paid a lump sum for their
cash compensation in lieu of notice. If, after the Vesting Cessation Date, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

 

(c)           Disability of Optionee.  If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(d)           Death of Optionee.  If an Optionee dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant), by the Optionee’s estate or by a
person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

11.           Stock Appreciation Rights.

 

(a)           Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs may be granted to Service Providers at any time and from time to time as
shall be determined by the Administrator, in its sole discretion. Subject to
Section 6(c) hereof, the Administrator shall have complete discretion to
determine the number of SARs granted to any Participant.

 

(b)           Exercise Price and other Terms.  The Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan; provided, however, that no SAR
may have a term of more than ten (10) years from the date of grant; provided,
further that SARs may not have an exercise price below 100% of the Fair Market
Value of the underlying shares on the grant date.

 

(c)           Payment of SAR Amount.  Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying.

 

(i)            The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times

 

(ii)           the number of Shares with respect to which the SAR is exercised.

 

9

--------------------------------------------------------------------------------


 

(d)           Payment upon Exercise of SAR.  At the discretion of the
Administrator, payment for a SAR may be in cash, Shares or a combination
thereof.

 

(e)           SAR Agreement.  Each SAR grant shall be evidenced by a Stock
Appreciation Right Agreement that shall specify the exercise price, the term of
the SAR, the conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

 

(f)            Expiration of SARs.  A SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Stock Appreciation Right Agreement; provided, however, that the
term will be no more than ten (10) years from the date of grant thereof.
Notwithstanding the foregoing, the rules of Section 10 will also apply to SARs.

 

12.                                 Restricted Stock.

 

(a)           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, Restricted Stock may be granted either alone, in addition to, or in
tandem with other awards granted under the Plan and/or cash awards made outside
of the Plan. After the Administrator determines that it will offer Restricted
Stock under the Plan, it shall advise the offeree in writing or electronically,
by means of a Notice of Grant, of the terms, conditions and restrictions related
to the grant, including the number of Shares of Restricted Stock (subject to
Section 6(c) hereof) granted to the Participant and the conditions that must be
satisfied, which typically will be based principally or solely on continued
provision of services but may include a performance-based component, upon which
is conditioned the grant or vesting of Restricted Stock. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

 

(b)           Repurchase Option.  Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon and after the Vesting Cessation Date or upon termination
of the purchaser’s service with the Company due to death or Disability. Unless
the Administrator provides otherwise, the purchase price for Shares repurchased
pursuant to the Restricted Stock Purchase Agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator.

 

(c)           Other Provisions.  The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

 

(d)           Rights as a Shareholder.  Once the Restricted Stock is granted,
the Participant shall have the rights equivalent to those of a shareholder, and
shall be a shareholder when the grant is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Restricted Stock is granted, except as provided in Section 15 of the Plan.

 

13.                                 Restricted Stock Units.

 

(a)           Grant.  Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. After the Administrator
determines that it will grant Restricted Stock Units under the Plan, it shall
advise the Participant in a Restricted Stock Unit Agreement of the terms,
conditions, and restrictions related to the grant, including the number of
Restricted Stock Units (subject to Section 6(c) hereof).

 

(b)           Vesting Criteria and Other Terms.  The Administrator shall set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon the achievement of Company-wide, business unit, or individual goals

 

10

--------------------------------------------------------------------------------


 

(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.

 

(c)           Earning Restricted Stock Units.  Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
determined by the Administrator. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

 

(d)           Form and Timing of Payment.  Payment of earned Restricted Stock
Units shall be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Restricted Stock Unit Agreement. The
Administrator, in its sole discretion, may only settle earned Restricted Stock
Units in cash, Shares, or a combination of both.

 

(e)           Cancellation.  On the date set forth in the Restricted Stock Unit
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

 

14.                                 Non-Transferability of Awards.  Unless
determined otherwise by the Administrator, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant. If the Administrator makes
an Award transferable, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate. In no event may an Award
granted hereunder be transferred in exchange for consideration.

 

15.           Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

 

(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation, expiration,
repurchase or forfeiture of an Award, as well as the price per share of Common
Stock covered by each such outstanding Award and the Section 162(m) annual share
issuance limits under Section 6(c), shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option or SAR until ten (10) days prior
to such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option would not otherwise be exercisable. In addition,
the Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100% , and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, or, with respect to Restricted Stock, all restrictions
have not lapsed, or, with respect to a

 

11

--------------------------------------------------------------------------------


 

Restricted Stock Unit, all units have not vested, an Award will terminate
immediately prior to the consummation of such proposed action.

 

(c)           Merger or Asset Sale.

 

(i)            Stock Options and SARs.  In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option and SAR shall be assumed or an
equivalent option or SAR substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option or SAR, the
Participant shall fully vest in and have the right to exercise the Option or SAR
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option or SAR becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Participant in writing or
electronically that the Option or SAR shall be fully vested and exercisable for
a period of fifteen (15) days from the date of such notice, and the Option or
SAR shall terminate upon the expiration of such period, or such earlier date as
specified in the Award Agreement. For the purposes of this paragraph, the Option
or SAR shall be considered assumed if, following the merger or sale of assets,
the option or stock appreciation right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option or SAR immediately prior
to the merger or sale of assets, the consideration (whether stock, cash, or
other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or SAR, for
each Share of Optioned Stock subject to the Option or SAR, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the merger or
sale of assets.

 

(ii)           Restricted Stock and Restricted Stock Units.  In the event of a
merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Restricted
Stock and Restricted Stock Unit award shall be assumed or an equivalent
Restricted Stock or Restricted Stock Unit award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the
Restricted Stock or Restricted Stock Unit award, the Participant shall fully
vest in the Restricted Stock Unit, including shares which would not otherwise be
vested, and all restrictions on Restricted Stock will lapse immediately prior to
the closing date of the transaction. For the purposes of this paragraph, a
Restricted Stock or Restricted Stock Unit award shall be considered assumed if,
following the merger or sale of assets, the award confers the right to purchase
or receive, for each Share subject to the Restricted Stock or Restricted Stock
Unit award immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets is not solely

 

12

--------------------------------------------------------------------------------


 

common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received, for each Share subject to the Restricted Stock or Restricted Stock
Unit award, to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.

 

16.                                 Date of Grant.  The date of grant of an
Award shall be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator. Notice of the determination shall be provided to each
Participant within a reasonable time after the date of such grant.

 

17.                                 Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.

 

(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination or Shares issued
under the Plan.

 

The Company will administer the Plan from the United States of America, and any
disputes will be settled in the U.S. according to U.S. law. This Plan and all
awards are governed by the internal substantive laws, but not the choice of law
principles, of the State of California, United States of America.

 

18.                                 Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Option or Stock Appreciation Right or pursuant to the vesting of
a Restricted Stock or Restricted Stock Unit award unless the exercise of such
Option or Stock Appreciation Right or the vesting of a Restricted Stock or
Restricted Stock Unit award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

(b)           Investment Representations.  As a condition to the exercise or
receipt of an Award, the Company may require the person exercising or receiving
such Award to represent and warrant at the time of any such exercise or receipt
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

 

19.                                 Inability to Obtain Authority.  The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue, sell or release
from escrow such Shares as to which such requisite authority shall not have been
obtained.

 

20.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

13

--------------------------------------------------------------------------------


 

21.                                 Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
after the date the Plan is adopted. Such shareholder approval shall be obtained
in the manner and to the degree required under Applicable Laws.

 

22.                                 No Repricing.  The exercise price for an
Option or SAR may not be reduced without the prior consent of the Company’s
stockholders. This shall include, without limitation, a repricing of the Option
or SAR as well as an Option or SAR exchange program whereby the Participant
agrees to cancel an existing Option in exchange for an Option, SAR or other
Award. If an Option or SAR is cancelled in the same fiscal year in which it was
granted (other than in connection with a transaction described in Section 15),
the cancelled Option or SAR as well as any replacement Option or SAR will be
counted against the limits set forth in section 6(c) above. Moreover, if the
exercise price of an Option or SAR is reduced, the transaction will be treated
as a cancellation of the Option or SAR and the grant of a new Option or SAR.

 

23.                                 Section 409A Compliance.  Awards granted
hereunder are intended to comply with the requirements of Section 409A of the
Code to the extent Section 409A of the Code applies to such Awards and the terms
of the Plan and any Award granted under the Plan shall be interpreted, operated
and administered in a manner consistent with this intention to the extent the
Administrator deems necessary or advisable in its sole discretion.
Notwithstanding any other provision in the Plan, the Administrator, to the
extent it unilaterally deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to amend or modify the Plan and
any Award granted under the Plan so that the Award qualifies for exemption from
or complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Awards granted under the Plan shall be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to Awards granted under the
Plan.

 

14

--------------------------------------------------------------------------------